Exhibit 10.28
FIRST AMENDMENT TO
TRIDENT MICROSYSTEMS, INC.

2006 EQUITY INCENTIVE PLAN
          WHEREAS, Trident Microsystems, Inc. (the “Company”) desires to amend
the Trident Microsystems, Inc. 2006 Equity Incentive Plan (as amended and in
effect, the “Plan”) to (i) increase the aggregate number of shares authorized
for issuance under the Plan by 4,000,000 shares of common stock of the Company
(the “Plan Amendment”); and
          WHEREAS, on March 31, 2008, subject to stockholder approval, the Board
of Directors of the Company approved the Plan Amendment.
          WHEREAS, on May 16, 2008, the stockholders of the Company approved the
Plan Amendment;
          NOW THEREFORE, in accordance with Section 18 of the Plan, the Plan is
hereby amended as follows:
          1. Section 4.1 of the Plan is hereby amended by deleting such section
in its entirety and substituting the following in lieu thereof:
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Sections 4.2 and 4.3, the maximum aggregate number of shares of
Stock that may be issued under the Plan shall be equal to eight million three
hundred fifty thousand (8,350,000) shares, and shall consist of authorized but
unissued or reacquired shares of Stock or any combination thereof.
          2. Section 5.3(a)(i) of the Plan is hereby amended by deleting such
section in its entirety and substituting the following in lieu thereof:
          5.3 Award Limitations.
               (a) Incentive Stock Option Limitations.
                    (i) Maximum Number of Shares Issuable Pursuant to Incentive
Stock Options. Subject to adjustment as provided in Section 4.3, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed eight million three
hundred fifty thousand (8,350,000) shares. The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4.1, subject to adjustment as provided in Sections 4.2
and 4.3.
          RESOLVED, FURTHER, that except herein above provided, the Plan is
hereby ratified, confirmed and approved in all respects.

 